Name: Commission Regulation (EEC) No 3278/80 of 17 December 1980 derogating from Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 80 Official Journal of the European Communities No L 343/ 19 COMMISSION REGULATION (EEC) No 3278/80 of 17 December 1980 derogating from Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 16 (6 ) thereof, Whereas the first subparagraph of Article 1 ( 1 ) of Commission Regulation (EEC) No 3136/78 (3), as last amended by Regulation (EEC) No 1037/79 (4), lays down that applications for import licences for olive oil are to be submitted to the competent agencies in the Member States on the Monday or Tuesday of each week ; Whereas, for the end of 1980, the levy must be fixed on Tuesday 23 and Tuesday 30 December ; whereas it is accordingly necessary for applications for licences to be submitted to the competent agencies in the Member States on Monday 22 and Monday 29 December 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 3136/78 , applications for import licences for olive oil shall be submitted, under the tender procedure for the levy, for the period 22 to 31 December 1980, on Monday 22 and Monday 29 December 1980 not later than 4 p.m. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1980 . For the Commission Finn GUNDELACH Vice-President (1 ) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 186, 19 . 7 . 1980, p . 1 . (3) OJ No L 370, 30.12 . 1978, p . 72. (4) OJ No L 130, 29 . 5 . 1979, p . 20 .